Case 2:21-cv-10904-DPH-APP ECF No. 10, PageID.105 Filed 07/08/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


FRANK ROEHLER,

        Plaintiff,                      Case No. 21-cv-10904-DPH-APP

v.                                      Hon. Denise Page Hood (Presiding)

                                        Magistrate Anthony P. Patti


GREENTREES MI, LLC, a Foreign
Limited Liability Company,
d/b/a GREENTREES APARTMENTS,

        Defendant.

Joseph D. Engerer (79839)            John C. Stiglich, II (P82474)
HELMKAMP, ELLIS, ABRAHAM             WILSON ELSER MOSKOWITZ
ENGERER                              EDELMAN & DICKER LLP
Attorneys for Plaintiff              Attorneys for Defendant, Greentrees
19500 Victor Parkway, Suite 150      MI, LLC
Livonia, MI 48152                    17197 N. Laurel Park Drive, Suite 201
P: (734)591-3737                     Livonia, Michigan 48152
joseph@milivonialawyer.com           P: (313) 327-3100
                                     john.stiglich@wilsonelser.com

         STIPULATION TO VOLUNTARILY DISMISS COUNT IV OF
             PLAINTIFF'S COMPLAINT WITHOUT PREJUDICE

        NOW COMES Plaintiff, Frank Roehler, and Defendant, Greentrees MI,

LLC ("Greentrees"), by and through their respective attorneys, and for their




252332792v.1
Case 2:21-cv-10904-DPH-APP ECF No. 10, PageID.106 Filed 07/08/21 Page 2 of 4




Stipulation to Voluntarily Dismiss Count IV of Plaintiff's Complaint without

prejudice, state as follows:

        1.     Count IV of Plaintiff's Complaint purports to allege a cause of action

against Greentrees based upon the Medicare Secondary Payer Act.

        2.     Plaintiff agrees to voluntarily dismiss Count IV of his Complaint

against Greentrees without prejudice.

        3.     Plaintiff's remaining claims against Greentrees – as alleged in Counts

I-III of Plaintiff's Complaint – are not impacted by this stipulation.

Respectfully submitted,

/s/ Joseph D. Engerer (w/ permission)      /s/ John C. Stiglich II
Joseph D. Engerer (79839)                  John C. Stiglich, II (P82474)
HELMKAMP, ELLIS, ABRAHAM                   WILSON ELSER MOSKOWITZ
ENGERER                                    EDELMAN & DICKER LLP
Attorneys for Plaintiff                    Attorneys for Defendant, Greentrees
                                           MI, LLC

Dated: April 26, 2021




252332792v.1
Case 2:21-cv-10904-DPH-APP ECF No. 10, PageID.107 Filed 07/08/21 Page 3 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


FRANK ROEHLER,

        Plaintiff,                            Case No. 21-cv-10904-DPH-APP

v.                                            Hon. Denise Page Hood (Presiding)

                                              Magistrate Anthony P. Patti


GREENTREES MI, LLC, a Foreign
Limited Liability Company,
d/b/a GREENTREES APARTMENTS,

        Defendant.

Joseph D. Engerer (79839)                  John C. Stiglich, II (P82474)
HELMKAMP, ELLIS, ABRAHAM                   WILSON ELSER MOSKOWITZ
ENGERER                                    EDELMAN & DICKER LLP
Attorneys for Plaintiff                    Attorneys for Defendant, Greentrees
19500 Victor Parkway, Suite 150            MI, LLC
Livonia, MI 48152                          17197 N. Laurel Park Drive, Suite 201
P: (734)591-3737                           Livonia, Michigan 48152
joseph@milivonialawyer.com                 P: (313) 327-3100
                                           john.stiglich@wilsonelser.com

     STIPULATED ORDER TO VOLUNTARILY DISMISS COUNT IV OF
           PLAINTIFF'S COMPLAINT WITHOUT PREJUDICE

        Upon stipulation of the parties,

        IT IS HEREBY ORDERED that Count IV of Plaintiff's Complaint against

Defendant, Greentrees MI, LLC, is voluntarily dismissed without prejudice.

        This is not a final order and does not close this case.



252332792v.1
Case 2:21-cv-10904-DPH-APP ECF No. 10, PageID.108 Filed 07/08/21 Page 4 of 4




Dated: July 8, 2021                     s/Denise Page Hood
                                        U.S. District Court Judge

I hereby stipulate to entry of this Order:

/s/ Joseph D. Engerer (w/ permission)        /s/ John C. Stiglich II
Joseph D. Engerer (79839)                    John C. Stiglich, II (P82474)
HELMKAMP, ELLIS, ABRAHAM                     WILSON ELSER MOSKOWITZ
ENGERER                                      EDELMAN & DICKER LLP
Attorneys for Plaintiff                      Attorneys for Defendant, Greentrees
                                             MI, LLC




252332792v.1
